Appeal from an order which (1) amended a final judgment of divorce by increasing the alimony from $17 to $200 a week, and (2) granted a $3,000 counsel fee to respondent. Order modified on the facts (1) by striking from the first ordering paragraph the words and figure “Two Hundred ($200.00) ” and by substituting therefor the words and figure “ One Hundred ($100.00) ” and (2) by striking from the second ordering paragraph the words and figure “ Three Thousand ($3,000.00) ” and by substituting therefor the words and figure “ One Thousand Five Hundred ($1,500.00)”. As so modified, order unanimously affirmed, without costs. In our opinion, the allowances made by the order appealed from were excessive. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [12 Misc 2d 226.]